Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendment filed 05/26/2022 for application 17/448423.  
Claims 1 -20 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 17 state the phrase “essentially free of fuel detergent additives.”
It is not clear what is the scope of fuel detergent additives this phrase encompasses, based on Applicant’s response.
The specification as filed appears to define “fuel detergent additives” in paragraph 22 as “fuel soluble surfactants or a mixture of surfactants with cleansing properties in dilute fuel solutions.  Detergents act as an emulsifier that helps bring deposits and fuel together so that the deposit can be easily rinsed away.  Detergent molecules arrange themselves into tiny clusters called inverse micelles around deposits precursors and deposits. With the deposit suspended in the center of the inverse micelle the fuel carries the suspended deposits away as the fuel moves through the fuel system.  Surfactants can also form a protective film which prevents deposit precursors from accumulating onto the surfaces of the fuel system.”
It is unclear if applicant is defining fuel detergent additives as any compound that imparts an effect on deposits, which may include additives that are not specifically intended to be detergents but have an effect on deposits.  
It is noted that the present specification suggests in paragraphs 29 and 30 of the present specification that the reduction of particulate emissions is tied to reducing gasoline direct injection injector face deposits.  
It appears that the polyether monohydroxy compounds that are currently claimed may also be interpreted as “fuel detergent additives” if the definition of “fuel detergent additives” is any compound that imparts an effect on deposits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over BURGESS et al. (USPGPUB 2013/0104826).
BURGESS et al. teach gasoline compositions, method of making, and methods of use.
Regarding claims 1-2, 9-10, and 17-18, BURGESS et al. teach in paragraph 18 that the gasoline compositions are useful for both direct injection and spark ignition gasoline engines.
BURGESS et al. teach in the abstract that the gasoline composition comprises an additive that comprises one or more quaternary ammonium salt.
BURGESS et al. further teach in paragraph 61 that the quaternary ammonium salt may be used with carrier oils.
In one embodiment, the carrier oil may be a polyalkeneglycol monoether with the formula:

    PNG
    media_image1.png
    297
    434
    media_image1.png
    Greyscale

wherein R is a hydrocarbyl group having from 1 to 30 carbon atoms; wherein R1 and R2 are each independently hydrogen or lower alkyl having from 1 to 6 carbon atoms. X is an integer of from 5 to 100 with a preferred range of 10 to 30. (polyether monohydroxy). BURGESS et al. teach in paragraph 83 random copolymers or block copolymers.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
BURGESS et al. teach in paragraph 189 that the carrier oil is used in an amount of less than 500 ppm.
BURGESS et al. teach in paragraph 57 the composition controls deposits but do not explicitly teach the amount of emission reduction.
However, BURGESS et al. teach a process and composition that is substantially similar and it appears that the invention that BURGESS et al. would also reduce the emissions by 10% over time.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Regarding claims 3 and 19, BURGESS et al. teach in paragraph 73 that the molecular weight of the carrier oil can be from 500 to 5000.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claims 4, 12, and 20, R1 of the current claims corresponds to R as taught in the alkyleneglycol monoether that is in BURGESS et al.
BURGESS et al. teach in paragraph 85 R is a hydrocarbyl group from 1 to 30 carbon atoms.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 5 and 13, BURGESS et al. teach in paragraph 56 the gasoline may comprise blends with other oxygenates.  BURGESS et al. teach in paragraph 294 an example with 5% ethanol.
Regarding claims 6-7 and 14-15, BURGESS et al. teach in paragraph 56 that the gasoline may comprise methanol, ethanol, methyl t-butyl ethers, and others.
Regarding claims 8 and 16, BURGESS et al. teach in paragraph 187 that additives may be added, including octane improvers.

Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive. 
Applicant argues that BURGESS et al. differ from the claimed invention because BURGESS et al. teach quaternary ammonium salts which would be considered “fuel detergent additives.”
It is noted that the present specification as filed appears to define “fuel detergent additives” in paragraph 22 as “fuel soluble surfactants or a mixture of surfactants with cleansing properties in dilute fuel solutions.  Detergents act as an emulsifier that helps bring deposits and fuel together so that the deposit can be easily rinsed away.  Detergent molecules arrange themselves into tiny clusters called inverse micelles around deposits precursors and deposits. With the deposit suspended in the center of the inverse micelle the fuel carries the suspended deposits away as the fuel moves through the fuel system.  Surfactants can also form a protective film which prevent deposit precursors from accumulating onto the surfaces of the fuel system.”
Although BURGESS et al. teach that the quaternary ammonium salts are taught in paragraph 57 of BURGESS et al. to control deposits.  BURGESS et al. teach that “controlling deposits” include reducing existing deposits (“clean up”); reducing deposit formation ("keep-clean'); and modifying deposits so as to reduce their negative effects.
BURGESS et al. do not necessarily teach that the quaternary ammonium salts are surfactants or a mixture of surfactants if the quaternary ammonium salts modifying deposits so as to reduce their negative effects.
It is suggested that applicant clarifies what is meant by “fuel detergent additives” as it appears that the polyether monohydroxy compounds claimed may also be construed as “fuel detergent additives” if the term “fuel detergent additives” include any compound that has an effect on deposits.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DEROSA (US-6835217-B1) teaches gasoline compositions that comprises polyether alcohols.
DESSAUER (US-6280486-B1) et al. teach fuel/water emulsions that comprise insoluble emulsifiers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771